DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A (figs. 1 & 2) in the reply filed on 10 November 2021 is acknowledged.  The traversal is on the ground(s) that the cited references are not shown to have the float recited “for example, in generic claim 2”.  
This is not found persuasive because only claim 1 is generic to all species, and does not include any recitation of the float. Claim 2 is generic only to species A & B (figs. 3 & 4). The other claimed species C (figs. 5 & 6) and D (figs. 7 & 8) do not include such a float.  
Furthermore, as set forth in MPEP § 1893.03(d), the determination regarding unity of invention is made without regard to whether a group of inventions is claimed in separate claims or as alternatives within a single claim. The basic criteria for unity of invention are the same, regardless of the manner in which applicant chooses to draft a claim or claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informality:
Line 7: in “the liquid side (4) of the latter”, the phrase “of the latter” may be seen as ambiguous. While, as best understood, this is referring to the accumulator housing, clarity may be improved amending the line to read either “the liquid side (4) of the accumulator housing (2)”, or simply ““the liquid side (4)”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the term “unintentionally” (line 4: “…wherein liquid unintentionally transitions…”) is a subjective term which renders the claim indefinite. The specification does not provide a standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As set forth in MPEP § 2173.05(b)(IV), some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. 
In the instant case, the determination of “intentional” vs “unintentional” appears to be merely a subjective determination of the intention of the designer / operator of a particular device. By way of example, given a particular piston accumulator which leaks liquid past the seal of piston, the leakage may be considered unintentional (e.g., undesired, accidental, etc.) by one user, but may be considered intentional (e.g., to lubricate the O-rings / guide rings of the piston; seen as an acceptable consequence of undersizing the piston vs the cylinder to achieve a lower-friction running fit, etc.) by another, even with the same structure and functionality. 

Claim 2 recites that the float, when floating upwards “releases a path to a non-return valve, which, when in the opened state, releases a connection” (lines 4-5). This limitation renders the claim indefinite for several reasons. 
First, it is unclear what is meant when the float “releases a path” and, similarly, what is meant when the non-return valve “releases a connection”. As best understood in view of the specification, “releases” in these instances should read “opens”, or an appropriate equivalent, such that the float, when floating upwards “opens a path”, the non-return valve thus “opening a connection”. However, as the ordinary meaning of “release” is “to set free; to stop holding”, at least the limitation wherein the non-return valve “releases a connection” might by interpreted to mean that a connection is to be broken, rather than opened. 
Additionally, the term “the opened state” lacks proper antecedent basis in the claim.
Claim 3 recites “the guide (22) for the float (24; 44)”. Both “the guide” and “the float” lack proper antecedent basis in the claim. While “a float (24; 44)” and “a guide (22)” are established in claim 2, claim 3 currently depends only from claim 1, which does not recite these elements. 

Claim 4 recites “characterized in that the float is a float ball (24) or consists of a float plate (44), which, when moved in the direction of the non-return valve (28), is supported by a further barrier (46) having fluid passages (48) and closes these fluid passages (48)”, which renders the claim indefinite for several reasons. 
First, each of “the float”, “the direction” (of the non-return valve), and “the non-return valve” lack proper antecedent basis in the claim. While “a float” and “a non-return valve” are established in claim 2, claim 4 currently depends only from claim 1, which does not recite these elements. No “direction” (of the non-return valve) is recited in any previous claim. 
Next, it is unclear if the above limitation is intended to be interpreted as:
The float is a float ball; or
The float consists of a float plate, which, when moved in the direction of the non-return valve, is supported by a further barrier having fluid passages and closes these fluid passages;
or otherwise if the above limitation is intended to be interpreted as:
The float is a float ball or consists of a float plate; 
The float (as either the float ball or float plate), when moved in the direction of the non-return valve, is supported by a further barrier having the fluid passages and closes these fluid passages. 
As best understood in view of the specification, the first interpretation was intended (i.e. the further barrier limitations only applying to the float plate embodiment), but that is not made clear in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier (US 2,876,799; cited in PTO-892 dated 09/23/2021). 
Regarding claim 1, Mercier discloses (sole figure) a piston accumulator, having an accumulator housing (11) and a separating piston (16) guided for longitudinal motion therein, wherein said separating piston separates a liquid side (18) from a gas side (including at least 17; alternatively, including 17, 33 and/or 34) in the accumulator housing, and wherein liquid unintentionally transitions from the liquid side to the gas side despite a piston seal (24, 25, 26) on the separating piston (e.g., col. 3, lines 10-17 & 59-61; col. 4, lines 52-55), characterized in that, by means of a return device (35-38 and/or 41-44) the transitioned liquid is at least partially 

Elaborating further, the device of Mercier comprises four chambers (17, 18, 33 & 34) and three piston seals (24, 25, 26); piston seal 24 separates chamber 17 from chamber 33, piston seal 25 separates chamber 33 from chamber 34, and piston seal 26 separates chamber 34 from chamber 18. 
Mercier discloses that, initially, only chamber 18 is filled with liquid (i.e. oil); chamber 17 is filled with pressurized gas, while chambers 33 & 34 are initially “atmospheric” (i.e., filled with air/gas at ambient pressure, as best understood). In this state, the piston may be considered to be separating the “liquid side” (i.e. chamber 18) from the “gas side” (i.e. chambers 17, 33 & 34), via at least piston seal 26. 
Mercier explains that, during normal operation, as the piston reciprocates, oil sticks to the walls whereupon it may be wiped by seal 24 into chamber 33 (via groove 27) or wiped by seal 25 into chamber 34 (via groove 28). Additionally, some oil may also leak past seal 26, into chamber 34 (via groove 28). In at least this way, Mercier thus discloses that liquid unintentionally transitions from the liquid side to the gas side despite a piston seal on the separating piston. 
As the device continues to operate, eventually chamber 34 will fill with oil via leakage past the seals. If the pressure in chamber 34 exceeds the pressure in chamber 18 (plus the force of spring 38), then ball 36 of a first return device (35-38) opens, returning oil back to chamber 18 to relieve pressure. Eventually, chamber 33 may also fill with oil whereupon, if the pressure in chamber 33 exceeds the pressure in chamber 34 (plus the force of spring 44), the ball 42 of the second return device (41-44) opens, transferring fluid to chamber 34, which then subsequently returns fluid to chamber 18, as above. In at least this way, Mercier thus discloses that, by means of a return device, the transitioned liquid is at least partially returned from the 

Alternatively, if only chamber 17 is considered the “gas side”, while only chamber 18 is considered the “liquid side”, Mercier clearly still discloses that the piston separates the liquid side (chamber 18) from the gas side (chamber 17), via piston seals (24, 25 & 26).
Mercier discloses that, under certain circumstances during operation, fluid from chamber 33 may leak past seal 24 and into chamber 17 (col. 4, lines 52-55) such that the device of Mercier still reads on the limitation wherein the liquid unintentionally transitions from the liquid side (chamber 18) to the gas side (chamber 17) despite a piston seal (24, 25, 26) on the separating piston (i.e. liquid transitioning from 18 to 33 and/or 34, then to 17). 
Finally, Mercier also discloses that fluid from chamber 17 may also leak past seal 24 and back in to chamber 33 (col. 3, lines 16-17). Additionally, one of ordinary skill in the art would recognize that if oil from chamber 18 sticks to the walls and can leak pass the seals in that manner, oil that has leaked into chamber 17 may also stick to the walls and leak back across seal 24 in the same way (e.g., when the piston reciprocates back toward the gas side). In either case, the net result is that, during operation, liquid from chamber 18 (the “liquid side”) may unintentionally transition via seals 24-26 and chambers 33 & 34 to chamber 17 (the “gas side”, in this alternative interpretation) and then at least part of the transitioned liquid may leak back across seal 24 into chamber 33, where it may then be returned, via the return devices (35-38 & 41-44) and chamber 34 to the liquid side chamber 18, thus reading on the final limitation wherein “the transitioned liquid is at least partially returned from the gas side of the accumulator housing to the liquid side of the latter”. As a result, all of the limitations of claim 1 are alternatively met. 


Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753